Citation Nr: 1207085	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-18 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for metastatic renal cancer.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

These matters were certified on appeal to the Board in August 2010.  In May 2011, the appellant, through his accredited veterans' service organization representative submitted additional evidence, accompanied by a waiver of initial RO review of such evidence.  In addition, the representative requested that the Veteran's case be advanced on the Board's docket based on the Veteran's poor health status.  In July 2011, the Board granted the motion and advanced the case on the Board's docket.  In August 2011, the Board requested an expert medical opinion from a Veterans Health Administration (VHA) genitourinary or oncology specialist.  In September 2011, the Board received the VHA opinion and provided a copy to the Veteran and his accredited representative.   

In a statement dated in October 2011, the Veteran submitted additional evidence and argument in support of his claims.  Among the evidence submitted was an October 2011 letter from the Veteran's treating oncologist who provides an opinion as to the etiology of the Veteran's renal cancer.  This evidence is certainly relevant to the claims and is not duplicative of other evidence of record.  The appellant, however, did not waive initial RO review of the evidence.  Rather, he expressly requested that the claims be remanded and the evidence reviewed by the RO in the first instance.  See generally, 38 C.F.R. § 20.1304; Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003)(holding that decisions of the Secretary are subject to one review on appeal).  In view of the above, and to avoid any prejudice to the Veteran (see Bernard v. Brown, 4 Vet. App. 384 (1995)), the matter on appeal must be returned to the RO for consideration of the claims in light of all additional evidence added to the record.  

While this matter is being remanded, the Veteran, of course, is free to submit additional evidence relevant to his claims.  For instance, he may wish to provide evidence that he has a disability manifested by COPD, and if so, evidence linking such to his active military service.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  

2.	Thereafter, and after allowing the Veteran a reasonable period to respond, and after conducting any additional development considered necessary, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the RO certified the appeal to the Board) and legal authority.  

3.	If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate Supplemental Statement Of the Case (to include clear reasons and bases for the RO's determinations) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



